Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 20, 2019

The Court of Appeals hereby passes the following order:

A19D0457. SAFE HOUSE OUTREACH, INC. v. DEREK LEROY MCSMITH.

      The Magistrate Court of Fulton County issued a default judgment in favor of
Derek Leroy McSmith in his personal injury action against Safe House Outreach, Inc.
Safe House Outreach, Inc. filed an application for discretionary appeal in this Court.
We, however, lack jurisdiction.
      This Court may only address magistrate court matters that already have been
reviewed by the state or superior court. See Westwind Corp. v. Washington Fed. S
& L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Thus, absent a state
or superior court decision, we lack jurisdiction over this application for discretionary
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/20/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.